Citation Nr: 9927668
Decision Date: 09/27/99	Archive Date: 11/08/99

DOCKET NO. 97-28 826 A             DATE SEP 27, 1999

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, Puerto Rico

THE ISSUES

1. Entitlement to service connection for cervical paravertebral
myositis.

2. Entitlement to service connection for a right forearm scar.

3 .Entitlement to service connection for a chin scar.

4. Entitlement to service connection for right chest scar.

5. Entitlement to service connection for a left shoulder scar.

6. Entitlement to service connection for post-traumatic headaches.

7. Entitlement to an increased original rating for lumbar
paravertebral myositis, currently evaluated as 20 percent
disabling.

8. Entitlement to an increased (compensable) original rating for a
left forearm scar.

9. Entitlement to an increased (compensable) original rating for
left eyebrow scar. 

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel

INTRODUCTION

It appears from the record that the veteran served on active duty,
possibly for training, from June 1992 to November 1992, and that he
had subsequent periods of inactive duty training.

This appeal arises before the Board of Veterans' Appeals (Board)
from a June 1997 rating decision of the San Juan, Puerto Rico,
Regional Office (RO) of the Department of Veterans Affairs (VA),
which established entitlement to service connection for lumbar
paravertebral myositis, evaluated as 20 percent disabling; and
established entitlement to service connection for a left forearm
scar and a left eyebrow scar, evaluated as noncompensably
disabling. That rating decision also denied entitlement to service
connection for cervical paravertebral myositis, a right forearm
scar, a chin scar, a right chest scar, a left shoulder scar, and
post-traumatic headaches.

REMAND

The Board notes that the veteran's periods of service have not been
properly verified, and it is unclear to the Board when the veteran
served and in what capacity. Therefore, the Board feels that his
service should be verified.

- 2 - 

The Board also notes that a folder of medical evidence, which
appears to be service medical records, dating up to January 1999,
has been associated with the veteran's claims folder and was
received by VA on June 11, 1999. The most recent supplemental
statement of the case was issued in November 1998. It does not
appear that those records have been considered. Where pertinent
evidence has been submitted by the appellant to the Board, the
evidence must be referred to the agency of original jurisdiction
for review and preparation of a supplemental statement of the case
unless the procedural right is waived by the appellant in writing
or the benefit sought may be granted. 38 C.F.R. 20.1304(c) (1998).
The Board finds that there is no written waiver of record of agency
of original jurisdiction review of those records and thus this case
must be remanded for agency of original jurisdiction review.

The Board also notes that the veteran underwent an examination to
determine whether he had post-traumatic headaches. The January 1997
VA examination diagnosed post-traumatic headaches due to a trauma
to the head. However, that examination did not specify whether the
trauma to the head was experienced in the veteran's September 1995
motor vehicle accident, or occurred during a pre-service 1991 motor
vehicle accident. The Board notes that the veteran's service
medical records reflect that he stated that he was hospitalized for
two days in 1991, prior to his entry to service, following a motor
vehicle accident in which he suffered a cut to the left wrist and
mild head trauma.

The Board also feels that an attempt should be made to locate the
records of the veteran's 1991 motor vehicle accident and associate
them with the claims folder.

The Board also notes that a January 1997 VA spine examination
resulted in a diagnosis of cervicolumbar paravertebral myositis.
While the veteran has established entitlement to service connection
for lumbar paravertebral myositis, he has not established
entitlement to service connection for cervical paravertebral
myositis. The Board feels that a clarification of that diagnosis is
needed in order to properly adjudicate the veteran's claim of
entitlement to service connection for cervical paravertebral
myositis.

- 3 - 

The Board also notes that the evidence is unclear as to what scars
may be attributable to the veteran's September 1995 motor vehicle
accident. Furthermore, his left eyebrow scar was variously reported
as two centimeters and five inches in length. The Board feels that
a clarification of the size of that facial scar and the possible
disfiguring nature of the scar is necessary.

Accordingly, this case is REMANDED for the following development:

1. The RO should attempt to verify, through official channels, the
veteran's periods of military service.

2. The RO should contact the veteran and request that he identify
what medical care providers provided treatment following his 1991
motor vehicle accident, following which he was hospitalized for two
days. After securing the appropriate releases, those treatment
records should be obtained and associated with the veteran's claims
folder.

3. The RO should request that the examiner who examined the veteran
at the January 1997 miscellaneous neurological disorders
examination provide an addendum to his report. If that examiner is
unavailable, or feels that an examination of the veteran is
necessary, the RO should schedule the veteran for a VA
miscellaneous neurological disorders examination. The claims folder
and a copy of this remand should be made available to and be
reviewed by the examiner prior to the examination. Specifically the
examiner should provide the following information:

a) The examiner should perform a thorough review of the veteran's
claims file and medical

- 4 - 

history and should state in the examination report that such review
has been conducted.

b) The examiner should provide an opinion as to whether the veteran
currently has post-traumatic headaches, and if so, whether it is as
likely as not that the post-traumatic headaches are the result of
his September 1995 motor vehicle accident (rather than the result
of a 1991 pre-service motor vehicle accident). In providing an
opinion as to the likelihood of relationship, the examiner should
classify the likelihood of relationship as "definitely," "more
likely than not ... .. as likely as not," "more likely not," or
"definitely not."

4. The RO should request that the examiner who examined the veteran
at the January 1997 spine examination provide an addendum to his
report. If that examiner is unavailable, or feels that an
examination of the veteran is necessary, the RO should schedule the
veteran for a VA spine examination. The claims folder and a copy of
this remand should be made available to and be reviewed by the
examiner prior to the examination. Specifically the examiner should
provide the following information:

a) The examiner should perform a thorough review of the veteran's
claims file and medical history and should state in the examination
report that such review has been conducted.

b) The examiner should provide an opinion as to whether it is as
likely as not that (1) any cervical paravertebral myositis is the
result of the

5 - 

veteran's September 1995 motor vehicle accident, (2) any cervical
paravertebral myositis is proximately due to or the result of the
veteran's lumbar paravertebral myositis, (3) any cervical
paravertebral myositis is aggravated or increased in severity by
the veteran's lumbar paravertebral myositis, or (4) any cervical
paravertebral myositis is a continuation of the same disability,
lumbar paravertebral myositis, for which the veteran has already
established service connection, and may be seen as the same entity.
The examiner should specifically answer each of the requested
opinions. In providing an opinion as to the likelihood of
relationship, the examiner should classify the likelihood of
relationship as "definitely," "more likely than not," "as likely as
not ... .. more likely not," or "definitely not."

5. The RO should schedule the veteran for a VA scars examination.
The claims folder and a copy of this remand should be made
available to and be reviewed by the examiner prior to the
examination. Specifically the examiner should provide the following
information:

a) The examiner should perform a thorough review of the veteran's
claims file and medical history and should state in the examination
report that such review has been conducted.

b) For each of the following scars, the examiner should provide an
opinion as to whether or not that scar was incurred in the
veteran's September 1995 motor vehicle accident: (1) a right
forearm

- 6 -

scar, (2) a chin scar, (3) a right chest scar, and (r) a left
shoulder scar.

c) The examiner should state the length and width of the veteran's
left eyebrow scar, and should provide an opinion as to whether the
veteran's left eyebrow scar is slightly disfiguring, moderately
disfiguring, is severely disfiguring, produces any marked or
unsightly deformity of the eyelid, or is completely disfiguring or
exceptionally repugnant to that side of the face.

6. The RO should review the claims folder and ensure that all of
the development action has been conducted and completed in full.
Specific attention is directed to the examination report. The Court
has held that, if the requested examination does not include
adequate responses to the specific opinions requested, the report
must be returned for corrective action. 38 C.F.R. 4.2 (1998) ("if
the [examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes."). Green v. Derwinski, 1 Vet.App. 121, 124
(1991); Abernathy v. Principi, 3 Vet.App. 461, 464 (1992); Ardison
v. Brown, 6 Vet.App. 405, 407 (1994).

7. Following completion of the foregoing, the RO should review the
issues on appeal, to include a review of all medical evidence
currently of record. If the decision remains adverse to the
veteran, in whole or in part, he and his representative should be
furnished a supplemental statement of the case and afforded the
applicable period of time within which to respond.

7 - 

Thereafter, subject to current appellate procedures, the case
should be returned to the Board.

The Board expresses its gratitude in advance to the RO for
assisting in the requested development.

The purposes of this REMAND are to obtain additional evidence, to
verify the veteran's periods of service, and to.ensure compliance
with due process considerations. No inference should be drawn
regarding the final disposition of this claim. The veteran is
hereby informed that failure to report for a scheduled examination
or failure to cooperate with any requested development may have an
adverse effect upon his claim.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

M.W. GREENSTREET 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

8 - 


